I find myself unable to agree with the majority opinion and therefore respectfully dissent.
The State of Iowa brought this action under section 8402 of the 1935 Code, for the purpose of having a receiver appointed and to dissolve the corporation. The decree that was entered granted all of the relief which the State of Iowa asked for and determined the case in its favor. There was a cross-petition filed by W.H. Wells against certain parties to the action, but not against the State of Iowa. The State of Iowa did file a voluntary answer to the cross-petition, and the case was tried out. Decree was entered in favor of the State of Iowa on its original petition and in favor of W.H. Wells on his cross-petition.
It must be kept in mind that the State of Iowa secured all of the relief it asked for and all of the relief to which it was entitled, by the decree entered. The majority recognize the fact that the State secured all it asked for and all it was possible to get. But they say that the cross-petitioner, Wells, should have filed a motion to strike the answer of the State of Iowa to his cross-petition, and, not having done that, he cannot for the first time raise the question in this court. The answer to that, it seems to me, is that the State of Iowa, by the decree entered on the cross-petition, was not in any way injured or affected except for the amount of costs which might be taxed against the State.
This court has held time and again that it will not entertain an appeal where the only question involved is that of costs. In the case of Hampton v. McKeehan, reported in 187 Iowa 1141, at page 1143, 175 N.W. 5, 6, this court said:
"Appellees have moved a dismissal, one ground of which asserts, in substance, that appellees have removed themselves, and that appellant is at liberty to take possession, without the help of any court. We find this assertion in the motion to be true. It is, therefore, our opinion that a consideration and decision of this appeal will effect nothing, except to settle who shall pay costs. We cannot decide the appeal when nothing but that will be accomplished by the decision. Moller v. Gottsch, 107 Iowa 238,77 N.W. 859; Young v. Olson (Iowa), 115 N.W. 1020; Kelley v. Kelley,187 Iowa 349, 174 N.W. 342. See, also, State v. Richmond  D.R. Co., 74 N.C. 287; State v. Loomis (Tex.), 29 S.W. 415; 2 Century Digest, sections 63 to 84; 3 Century Digest, section 3122." *Page 477 
The decree of the lower court having granted the State of Iowa all of the relief it sought, and the State having no interest in this appeal except as to the question of costs, it should not be permitted to maintain the appeal.
The other question involved is that of fraud. I have gone over this record. It appears that Wells had secured title to the mine involved in this case. There was no employment for the miners of the locality and so an arrangement was entered into, in writing, whereby the miners were to work at the going wage and a part of their earnings was to be withheld and stock in the corporation was to be issued for the amount of wages not paid. The amount that Wells was to receive for the mine was agreed upon. The theory of the defense is that Wells was guilty of fraud, and that representations were made to the miners to secure their signatures to the contract, that when the amount checked off from the wages due them had reached the sum of $10,000 the mine would be theirs. The record is an exceedingly interesting one. Only one witness (and there were some fifteen or eighteen) testified that Wells made any direct statement to him, and all he testified was that Wells said it was a good mine and they simply owed $2700. Not a single witness testified that he signed the agreement upon any representations directly made by Wells. There are two or three witnesses who testified that Wells was present when other officers and directors of the company made statements in regard to the financial condition of the company, and they claimed Wells sat by and made no objections to these statements. It is very doubtful if any of the statements were admissible. There was a written contract entered into by these miners. The statements which they claim to have been made by other officers and directors are not very specific, but Wells made none of them, and, to charge him with fraud in face of his failure to make any statements, and simply because he sat by and listened while some officer or director was alleged to have made a fraudulent statement (and there is no proof that it was fraudulent), it seems to me is entirely out of line with the requirements of proof of fraud that this court has laid down in other cases. There was a large number of witnesses. The distinguished and able trial court had the opportunity of listening to them. He did listen and then entered the decree in favor of the cross-petitioner. I think he was right, and I would affirm the decision of the lower court. *Page 478